Case 2:19-cv-00066-JRG Document 350 Filed 07/17/20 Page 1 of 3 PageID #: 34617



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,                 §
 OPTIS CELLULAR TECHNOLOGY, LLC,                 §
 PANOPTIS PATENT MANAGEMENT,                     §    CIVIL ACTION NO. 2:19-CV-00066-JRG
 LLC,     UNWIRED PLANET, LLC,                   §
 UNWIRED PLANET INTERNATIONAL                    §
 LIMITED,                                        §
                                                 §
                                                 §
               Plaintiffs,                       §
                                                 §
 v.                                              §
                                                 §
 APPLE INC.,                                     §
                                                 §
               Defendant.                        §

                                            ORDER
       Before the Court is Plaintiffs’ Motion for an Order Requiring Apple to Produce Expert

Records (the “Motion”). (Dkt. No. 193.) In the Motion, Plaintiffs Optis Wireless Technology,

LLC; Optis Cellular Technology, LLC; Unwired Planet International Limited; and PanOptis Patent

Management, LLC (collectively, “Optis”) request:

       an Order requiring Apple Inc. (“Apple”) to produce the following: (1) billing
       records of its experts in this matter and of individuals who have worked with its
       experts in this matter, evidencing the payments they have historically received from
       Apple or are due to receive from Apple; (2) the source-code-review log in this
       matter, which each PanOptis witness who went to review source code had to sign
       and therefore keeps a definitive record of the amount of time spent reviewing source
       code; (3) records sufficient to identify the date and length of the video conferences
       the experts claim to have had with Intel fact witnesses; (4) the expert reports from
       other actions Apple’s experts have submitted on Apple’s behalf, with third-party
       information redacted.
(Dkt. No. 193 at 1.) In Apple Inc.’s (“Apple”) Opposition to Plaintiffs’ Motion for an Order

Requiring Apple to Produce Expert Records, and Contingent Motion to Compel Certain Reciprocal

Information (the “Response”), Apple requests that if the Court grants the Motion, then “the Court
Case 2:19-cv-00066-JRG Document 350 Filed 07/17/20 Page 2 of 3 PageID #: 34618



should require that both parties produce expert billing information and prior expert reports on an

equal, reciprocal basis.” (Dkt. No. 220 at 1 (emphasis in original); see also id. at 6.) Having

considered the Motion and the Response, the Court is of the opinion that it should be

GRANTED-IN-PART and DENIED-IN-PART as follows:

       •   The Court ORDERS that Apple produce the total composite gross dollar amount billed

           by each expert for Apple, through any and all counsel for Apple, for all matters in which

           Apple is or was a named party;

       •   The Court further ORDERS that Optis 1 produce the total composite gross dollar

           amount billed or invoiced by each expert for Optis to Irell & Manella LLP and/or

           McKool Smith, P.C. and related to litigation in which Apple Inc. is named as a party;

       •   All productions of total composite billed or invoiced amounts are to include (1) gross

           billings during 2019, (2) gross billings year-to-date for 2020, and (3) a composite of all

           billings (i.e., a total dollar amount billed) over the last five years, from June 1, 2015

           through May 31, 2020. Further, these three composite numbers are to be provided

           individually for each expert in the above-captioned case;

       •   All other relief requested and not explicitly granted herein is DENIED.

       Also before the Court are Plaintiffs’ Unopposed Motion for Leave to File a Reply in

Support of Plaintiffs’ Motion for an Order Requiring Apple to Produce Expert Records (Dkt. No.

233) and Apple Inc.’s Unopposed Motion to File Sur-Reply in Further Opposition to Plaintiffs’

Motion for an Order Requiring Apple to Produce Expert Records (Dkt. No. 283) (collectively, the

“Motions for Leave”). Having considered the Motions for Leave, the Court is of the opinion that




1
 As defined above, “Optis” includes Plaintiffs Optis Wireless Technology, LLC; Optis Cellular
Technology, LLC; Unwired Planet International Limited; and PanOptis Patent Management, LLC.
                                                 2
Case 2:19-cv-00066-JRG Document 350 Filed 07/17/20 Page 3 of 3 PageID #: 34619
  .

they should be and hereby are DENIED. It is therefore ORDERED that Plaintiffs’ Reply in

Support of Plaintiffs’ Motion to Compel Production of Billing Records and Response to Apple

Inc.’s Motion to Compel Billing Records (Dkt. No. 234) and Apple Inc.’s Sur-Reply in Further

Opposition to Plaintiffs’ Motion for an Order Requiring Apple to Produce Expert Records (Dkt.

No. 284) be STRUCK from the record.

      So ORDERED and SIGNED this 17th day of July, 2020.




                                                    ____________________________________
                                                    RODNEY GILSTRAP
                                                    UNITED STATES DISTRICT JUDGE




                                             3
